DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 20-22, 25-28, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 20-22, 25-28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 30 and similar independent claims 1, 20 and 25, applicant amended “a plurality of admissible system states is determined… wherein each of the admissible system states is associated with a respective system setting comprising at least one of… or a third setting of the monitoring task, a system state of the wireless monitoring system is chosen to be one of the admissible system states based on the monitoring task, and the wireless monitoring system is configured by applying, based on the system state, a system setting associated with the chosen admissible system state…”  The wording in amendment seems to be circling around, which is confusing.  For examining purpose, the broadest and reasonable interpretation is taken, such that the claimed system comprises different settings for different monitoring tasks.
	In claim 2, applicant claims “the one of the admissible system states is automatically chosen to be the system state based on at least one of…” while parent claim 1 already limits “based on the monitoring task”.  It’s confusing and indefinite because claim 2 do not seems to further defining what claim 1 limits, wherein “at least one of…” do not seem to be “monitoring task”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 20-22, 25-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in 
To claim 30, Liu teach a wireless device of a wireless monitoring system (abstract, Fig. 2), comprising: 
a receiver (shown in Figs. 2, 6) configured to receive a wireless signal transmitted by a transmitter (shown in Figs. 2, 6) through a wireless multipath channel of a venue, wherein the wireless signal is impacted by the wireless multipath channel and a modulation (inherent to WiFi communications) of an object undergoing a motion in the venue (page 348, II-C. when an obstacle stands in a signal’s way, NLOS/non-line-of-sight occurs and the signal can be subject to reflection, diffraction, and scattering, which is the well-known multipath propagation phenomenon); 
a processor communicatively coupled with the receiver; a memory communicatively coupled with the processor (inherent in computing devices of II-B on page 347); and a set of instructions stored in the memory which, when executed by the processor, causes the processor to: 
obtain a set of channel information (CI) of the wireless multipath channel based on the wireless signal, and perform a monitoring task by monitoring the object and the motion of the object based on the set of CI, wherein: a plurality of admissible system states is determined for the wireless monitoring system, wherein each of the admissible system states is associated with a respective system setting comprising at least one of: a first setting of the wireless signal, a second setting of a series of sounding signals in the wireless signal, or a third setting of the monitoring task, a system state of the wireless monitoring system is chosen to be one of the admissible system states based on the monitoring task (pages 347-348  B. CSI for tracking 
the wireless monitoring system is configured by applying, based on the system state, a system setting associated with the chosen admissible system state to at least one of: the transmitter, the receiver, the wireless signal, the set of CI, or the monitoring of the object (pages 347-354, II-IV, adopts off-the-shelf WiFi devices to continuously collect the fine-grained wireless channel state information/CSI around a person. From the CSI, Wi-Sleep extracts rhythmic patterns associated with respiration and abrupt changes due to the body movement. Compared to existing sleep monitoring systems that usually require special devices attached to human body, i.e. probes, head belt, and wrist band, Wi-Sleep is completely contactless. In addition, different from many vision-based sleep monitoring systems, Wi-Sleep is robust to low-light environments and does not raise privacy concerns. Preliminary testing results show that the Wi-Sleep can reliably track a person’s respiration and sleeping postures in different conditions).
Based on teaching of Liu above, one of ordinary skill in the art would have recognized that the system enables applying different settings based on monitoring task, such as selecting the most appropriate subcarrier and TX-RX pair.	Nevertheless, in further such obviousness, 
	Liu2 teach a similar system tracking vital signs during sleep with WiFi (pages 267-268), wherein the system applies different settings (Fig. 2) with respect to different monitoring tasks such as heart rate estimation, breathing rate estimation, or regular event identification (pages 269-272, different subcarrier selections, different data determinations, etc. are acquired and process toward different monitoring tasks).



To claim 1, Liu and Liu2 teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, comprising: transmitting, using a transmitter, a wireless signal through a wireless multipath channel of a venue; receiving, using a receiver, the wireless signal through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue; obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal; performing a monitoring task by monitoring the object and the motion of the object based on the set of CI; determining a plurality of admissible system states of the wireless monitoring system, wherein each of the admissible system states is associated with a respective setting comprising at least one of: a first setting of the wireless signal, a second setting of a series of sounding signals in the wireless signal, or a third setting of the monitoring task; choosing a system state of the wireless monitoring system to be one of the admissible system states based on the monitoring task; and configuring the wireless monitoring system by applying a setting associated with the chosen admissible system state to the wireless monitoring system (as explained in response to claim 30 above).



To claim 25, Liu and Liu2 teach a wireless monitoring system, comprising: a transmitter configured for transmitting a wireless signal through a wireless multipath channel of a venue; a receiver configured for: receiving the wireless signal through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue, obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal, and performing a monitoring task by monitoring the object and the motion of the object based on the set of CI; and a processor 


To claim 2, Liu and Liu2 teach claim 1.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: 
at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 1 above, such as most suitable TX-RX pair).

To claim 3, Liu and Liu2 teach claim 1.
Liu teach further comprising: transmitting a testing wireless signal from a testing transmitter through a testing wireless multipath channel of a testing venue; receiving the testing wireless signal by a testing receiver through the testing wireless multipath channel, wherein the testing 

To claim 4, Liu and Liu2 teach claim 3.
Liu teach further comprising: positioning the testing transmitter at a location in the testing venue; positioning the testing receiver at a location in the testing venue; positioning the testing transmitter at an orientation in the testing venue; and positioning the testing receiver at an orientation in the testing venue, wherein the testing venue comprises at least one of: the venue in a testing condition, the venue in at least one candidate operating condition, the venue without the object, the venue with the object or the testing object in at least one target expression to be monitored in the monitoring task (Fig. 6, pages 347-349, II, wherein the venue without object would be line-of-sight/LOS detection, and venue with object would be non-line-of-sight/NLOS detection).

To claim 5, Liu and Liu2 teach claim 3.
Liu teach wherein: the testing object comprises at least one of: the object performing at least one target motion to be monitored in the monitoring task, a testing object with similar wireless 

To clam 6, Liu and Liu2 teach claim 3.
Liu teach wherein: the testing wireless signal comprises at least one candidate wireless signal, one of the candidate wireless signal being the wireless signal; each candidate wireless signal is associated with at least one of: a transmitting antenna, a receiving antenna, a carrier frequency, a modulation, a signal constellation, a signal bandwidth, a frequency band, a frequency aggregation, a frequency hopping, a series of sounding signals, a data frame, a null data packet, a null frame, a control frame, or a management frame (page 347, II-B).

To claim 21, Liu and Liu2 teach claim 20.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 26, Liu and Liu2 teach claim 25.


To claim 27, Liu and Liu2 teach claim 25.
Liu teach wherein the one of the admissible system states is chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 7, Liu and Liu2 teach claim 3.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on an optimization criterion associated with the testing procedure and the Official Notice is taken).

To claim 22, Liu and Liu2 teach claim 20.
Liu teach further comprising: transmitting a testing wireless signal from a testing transmitter through a testing wireless multipath channel of a testing venue; receiving the testing wireless signal by a testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; obtaining a set of testing CI of the testing wireless multipath channel based on the testing wireless signal using a testing processor, a testing memory and a set of testing instructions; and performing a testing procedure associated with the monitoring task by monitoring the testing object and the testing motion of the testing object based on the set of testing CI, wherein the one of the admissible system states is automatically chosen based on the testing procedure and an associated optimization criterion (as explained in responses to claims 3 and 7 above).

To claim 29, Liu and Liu2 teach claim 25.
Liu teach wherein the processor is further configured for: updating a setting associated with a particular admissible system state based on a change in at least one of: the transmitter, the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 6, 2021